Upon consideration of the petition filed by Defendant on the 27th of June 2016 in this matter for a writ of mandamus, the following order was entered and is hereby certified to the Superior Court, Wake County:
*523"Denied by order of the Court in conference, this the 18th of August 2016."
The following order has been entered on the motion filed on the 27th of June 2016 by Defendant for Writ of Prohibition:
"Motion Denied by order of the Court in conference, this the 18th of August 2016."
Upon consideration of the petition filed by Defendant on the 20th of July 2016 in this matter for a writ of mandamus, the following order was entered and is hereby certified to the Superior Court, Wake County:
"Denied by order of the Court in conference, this the 18th of August 2016."